Citation Nr: 1549994	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  15-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California




THE ISSUE

Entitlement to an effective date earlier than June 8, 2004, for the assignment of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel






INTRODUCTION

The Veteran served on active duty from May 1945 to May 1949, and from March 1951 to June 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to TDIU, effective June 8, 2004.  

This matter was previously before the Board in February 2013 when it was remanded pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), for issuance of a statement of the case.  The Veteran perfected his appeal in the matter, and the matter is now before the Board.  

The issues of new and material evidence for service connection for a cervical spine disability, and entitlement to an earlier effective date for service connection for a lumbar spine disability (to include clear and unmistakable error), were referred by the Board in the February 2013 decision.  These matters remain unadjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Currently, the effective date for entitlement to TDIU is June 8, 2004.  Prior to that date, the Veteran's combined schedular rating was 40 percent (based on his lumbar spine disability alone).  Such rating does not satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) for awarding TDIU on a schedular basis.  

The record shows that the Veteran first filed a claim for TDIU due to his lumbar spine disability in February 1997, although evidence of unemployability prior to that date due to nonservice-connected disabilities had been submitted.  The claim was not adjudicated by the AOJ until January 2007 when TDIU was denied, and subsequently awarded in the January 2008 rating decision on appeal.  

The Veteran has submitted evidence that prior to June 8, 2004, his lumbar spine disability made him unable to secure and follow a substantially gainful occupation.  See, e.g., October 1994 Kaiser Permanente report (wherein the Veteran reported intermittent lower back pain for many years, and noticing an increase in pain with walking and sitting); November 1995 S.D. Shown lay statement (son statement that the Veteran was advised not to lift anything heavier than his briefcase even when he was involved with insurance, and that he remembered the Veteran taking muscle relaxants to control spasms in his back); February 1996 S.E. Shown lay statement (ex-wife statement that the Veteran stayed in bed for days to rest his sore back as recommended by the family doctor, and that he also took pills); October 1997 VA examination report (recommending the Veteran not be required to sit more than an hour or two at a time without being able to get up and move around, frequently bend, or lift more than ten to twenty pounds occasionally, or five pounds on a repetitive basis).  

Where, as here, the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

Here, the AOJ did not submit the Veteran's TDIU claim, based on his service-connected lumbar spine, to the Director of Compensation and Pension Service for extraschedular consideration.  In light of the evidence supporting unemployability prior to June 8, 2004 (when he met the schedular criteria for TDIU), this matter is remanded so that the AOJ can make such referral for consideration of an extraschedular TDIU rating under the provisions of 38 C.F.R. § 4.16(b) prior to June 8, 2004.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to the Director of Compensation and Pension Service for consideration of an extraschedular TDIU rating prior to June 8, 2004 under 38 C.F.R. § 4.16(b).  
2. Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the appellant a supplemental statement of the case and provide the appellant an opportunity to respond.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

